332 F.2d 794
UNITED STATES of America ex rel. Ralph E. WHERRY, Appellant,v.James F. MARONEY, Superintendent, State Correctional Institution, Pittsburgh, Pennsylvania.
No. 14859.
United States Court of Appeals Third Circuit.
Submitted June 3, 1964.
Decided June 19, 1964.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe F. Marsh, Jr., District Judge.
Ralph E. Wherry, pro se.
Richard S. Lowe, Dist. Atty., and Richard A. Devlin, Asst. Dist. Atty., Norristown, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and GANEY, Circuit Judges.
PER CURIAM.


1
The appeal is without merit. Accordingly, the order of the court below denying the appellant a writ of habeas corpus will be affirmed.